MEMORANDUM**
Eric Williams, a California state prisoner, appeals pro se from the district court’s summary judgment in favor of prison officials in his 42 U.S.C. § 1983 action alleging deliberate indifference to his serious medical needs when he was forced to relocate to a top tier cell despite having a medical chrono limiting him to the lower tier. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s grant of summary judgment, Morrison v. Hall, 261 F.3d 896, 900 (9th Cir.2001), and we affirm.
The district court properly granted summary judgment for the defendants because Williams did not raise a genuine issue of material fact as to whether prison officials acted with deliberate indifference, when his medical chrono did not restrict him from climbing stairs and he was observed on several occasions climbing the stairs to visit inmates on the upper tier. See Estelle v. Gamble, 429 U.S. 97, 105, 97 S.Ct. 285, 50 L.Ed.2d 251 (1976).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.